           Case 1:17-cv-06221-KPF Document 443 Filed 08/04/21 Page 1 of 3


MEMO ENDORSED




                                             +1-212-474-1760

                                          MPaskin@cravath.com


                                                                                  August 3, 2021

         Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

      Dear Judge Failla:

               Section 9 of the Protective Order (Dkt. Nos. 150, 228) provides that for any filing
      that quotes or refers to discovery material that has been designated Confidential, Highly
      Confidential, or Highly Confidential Data, the party “shall request to file such documents
      or portions thereof containing or making reference to such material or information in
      redacted form or under seal.” Consistent with the process this Court approved for such
      requests (Dkt. No. 408), the Parties now move for sealing or redaction of certain materials
      filed with Defendants’ Opposition to Plaintiffs’ Class Certification Motion. The Parties’
      justifications for sealing or redacting those materials under Lugosch v. Pyramid Co. of
      Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), and its progeny are as follows.

      Defendants’ Justifications and Designations

              Defendants’ memorandum and certain supporting materials quote from, discuss,
      and make reference to the substance of documents and data designated “Confidential” and
      “Highly Confidential” under the Parties’ January 2, 2019 Protective Order (Dkt. No. 150),
      and “Highly Confidential Data” under the Parties’ October 30, 2019 Supplemental
      Protective Order (Dkt No. 228). Such materials include trade secrets, other confidential
      research, development, or commercial information, and other private or competitively
      sensitive information, including personal data. Accordingly, Defendants request that the
      marked portions of Defendants’ memorandum of law, of Exhibits 1, 2, 3, 4, 67, and 68 to
      the Declaration of Michael A. Paskin dated June 29, 2021 (the “Paskin Declaration”), and
      the Paskin Declaration itself, be filed in redacted form. We also ask that Exhibits 5, 10,
      16, 29-30, 32-35, 38-39, 43-46, 55-58, 60, and 62-65 to the Paskin Declaration be filed
      entirely under seal. This is in accordance with Section 9 of the Protective Order, which
      provides that for “papers containing or making reference to the substance of
      [“Confidential”, “Highly Confidential”, or “Highly Confidential Data”] material or
     Case 1:17-cv-06221-KPF Document 443 Filed 08/04/21 Page 2 of 3

                                                                                            2


information, [a Party] shall request to file such documents or portions thereof containing
or making reference to such material or information in redacted form or under seal.”

        Defendants’ memorandum and certain supporting materials also quote from,
discuss, and refer to the substance of discovery material produced by Third Parties subject
to confidentiality designations, which likewise include trade secrets, other confidential
research, development, or commercial information, or other private or competitively
sensitive information, including personal data. Defendants have proposed, and Plaintiffs
have had the opportunity to review, filing such materials under seal or with redactions
consistent with the designations made by Third Parties and Lugosch. Accordingly,
Defendants request on their behalf that marked portions of Defendants’ memorandum and
Exhibits 1, 2, 3, and 4 to the Paskin Declaration, and the Paskin Declaration itself, be filed
in redacted form. We also request that Exhibits 6-8, 11-15, 17-28, 31, 36-37, 40-41, 47-54,
and 61 to the Paskin Declaration be filed entirely under seal.

Plaintiffs’ Justifications and Designations

        Defendants’ opposition papers quote from, discuss, and refer to discovery material
produced by certain Parties subject to confidentiality designations, which include trade
secrets, highly confidential data, other confidential research, development, or commercial
information, or other private or competitively sensitive information, including personal
data. In addition, Defendants’ papers discuss in detail material approved for redaction or
sealing pursuant to ECF 422. Accordingly, Plaintiffs request that the marked portions of
Defendants’ memorandum of law, of Exhibits 1, 2, 3, and 4 to the Declaration of Michael
A. Paskin dated June 29, 2021, and Mr. Paskin’s Declaration itself, be filed in redacted
form. We also ask that Exhibits 9, 42, 59, and 66 to Mr. Paskin’s Declaration be filed under
seal. Plaintiffs take no position with respect to Defendants’ redaction and under-seal
requests beyond those which we request ourselves, and reserve all rights under the
Protective Orders.

                                              Sincerely,

                                              /s/ Michael A. Paskin
                                              Michael A. Paskin

                                              Attorney for Defendants Morgan Stanley &
                                              Co. LLC, Prime Dealer Services Corp., and
                                              Strategic Investments I, Inc.

Honorable Katherine Polk Failla
   United States District Court
      Southern District of New York
          40 Foley Square, Room 2103
              New York, NY 10007

VIA ECF AND EMAIL
        Case 1:17-cv-06221-KPF Document 443 Filed 08/04/21 Page 3 of 3

Application GRANTED. The portions of Defendants' submissions
specified above may be filed under seal, viewable only to the
parties and the Court.

The Clerk of Court is directed to terminate the motion pending at
docket entry 440.

Date:       August 4, 2021               SO ORDERED.
            New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
